DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendments and Arguments filed on 07 December 2020. The Applicants’ amendment and remarks have been carefully considered, but they are not persuasive. Hence, this Action has been made FINAL. 
Any rejections of the previous office action not addressed in this action are considered resolved and no longer pertain to the prosecution of this application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 November 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments and Arguments
The 112(f) means plus function interpretation has been removed.
The applicant’s arguments and remarks have been carefully considered, but are moot under new grounds for rejection. The amendments to claim 1 which necessitate a new reference are “determining the response based on a dialogue tree and the information related to the current state of the dialogue”; “creating a sub-dialogue tree based on and is carved out from the dialogue tree in accordance with the response”; “generating a local dialogue manager with respect to the sub-dialogue tree”; and “sending the response, the sub-dialogue tree, and the local dialogue manager to the device in response to the request, wherein the sub-dialogue tree and the local dialogue manager are to be, and the local dialogue manager controls on the device based on the sub-dialogue tree

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-16, and 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20140092007, hereinafter referred to as Samsung, in view of US 20200012720, hereinafter referred to as Elson et al.

Regarding claim 1, Samsung discloses a method implemented on at least one machine including at least one processor (Samsung, para [0084]), memory (Samsung, para [0052]), and communication platform capable of connecting to a network (Samsung – network 3 of para [0047] and fig. 1.) for managing a user machine dialogue (Samsung – para [0027] teaches managing a user machine dialogue), the method comprising: 

answering an utterance of with in response to determining that the received command does not correspond to the recognition command included in the stored recognition command list, transmitting the received command to a first server,” Samsung, para [0031].), wherein the request includes information related to a current state of the dialogue (“In response to receiving a user's voice command and an analysis request for the user's voice command from the electronic device 1, the controller 22 analyzes the received user's voice command,” Samsung, para [0059]. Analyzing the received user’s voice command is analyzing the request for information related to a current state of the dialogue.).

Samsung, though, does not disclose determining the response based on a dialogue tree and the information related to the current state of the dialogue; creating a sub-dialogue tree based on and is carved out from the dialogue tree in accordance with the response; generating a local dialogue manager with respect to the sub-dialogue tree; and sending the response, the sub-dialogue tree, and the local dialogue manager to the device in response to the request, wherein the sub-dialogue tree and the local dialogue manager are to be, and the local dialogue manager controls on the device based on the sub-dialogue tree

Generating the annotation tree for the annotated dialog act may include: determining that a first subordinate dialog act and a second subordinate dialog act share a common tag and a common parent; and inserting a node in the annotation tree that is a child of a node for the common parent and is a parent of a node for the first subordinate dialog act, of a node for the second subordinate dialog act, and of a node for the common tag, wherein the node for the first subordinate dialog act and the node for the second subordinate dialog act each lack a child node corresponding to the common tag. The method may further comprise accessing the annotation records in response to a query and returning annotation records determined to be responsive to the query,” Elson et al., para [0006]. Here, dialog act corresponds to a dialogue tree.); 

creating a sub-dialogue tree based on and is carved out from the dialogue tree in accordance with the response (Elson et al., para [0006]. Here, subordinate dialog act corresponds to a sub-dialogue tree.); 

generating a local dialogue manager with respect to the sub-dialogue tree (“In other words, while the system supports annotations based on theoretical definitions, it can also support annotations generated by a specific dialog manager, making them flexible and customizable, which supports flexible querying and training,” Elson et al., para [0012]. This excerpt shows that the annotations are generated by a dialog manager. and 
sending the response, the sub-dialogue tree, and the local dialogue manager to the device in response to the request, wherein the sub-dialogue tree and the local dialogue manager are to be, and the local dialogue manager controls on the device based on the sub-dialogue treeFor example, the hierarchical organization of annotations for dialog makes the dialog searchable, e.g., via a search query over the tree, and reduces the need to search large corpuses of dialog for such annotations. Hierarchical annotation of dialog acts also provides a contextual framework for those annotations that would not otherwise be possible for the device processor to develop. This reduces demands on computation resources, memory usage, and battery use in a client or local device. In cases where a device is operated in client-server mode, this also reduces the client-server communication demand and data usage,” Elson et al., para [0013]. Also, “In addition, the hierarchical annotation records may be distributed across multiple computing devices, or may be stored at the client device 205,” Elson et al., para [0062]. These two excerpts show that the sub-dialogue tree and accompanying annotations (dialogue manager) may be updated, returned, stored on the client (local) device.). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Samsung, to include a dialogue tree in order to provide an improved hierarchical system for storing and organizing voice command controls and responses (Elson et al., Abstract). 
claim 8, CRM claim 8 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 14, system claim 14 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 2, Samsung, as modified by Elson et al., discloses the method of claim 1, wherein the information related to the current state of the dialogue includes at least one of content of an utterance of the user (“A user's command according to the present exemplary embodiment includes information based on which the electronic device 1 may determine to perform a predetermined operation under a user's act. The electronic device 1 and the analysis server 2 analyze the user's command to identify the user's command. For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048].), an observation of the dialogue surrounding, and a characterization of the observation.  
As to claim 9, CRM claim 9 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
claim 15, system claim 15 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 3, Samsung, as modified by Elson et al., discloses the method of claim 2, wherein 

the observation of the dialogue surrounding includes an observation of at least one of the user and a scene of the dialogue (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048]. A particular external appearance may refer to the user’s appearance and/or a scene of the dialogue.);  63 

4844-3664-0648.vlthe observation of the user includes one or more of a facial expression, a gesture (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048].), a motion of the user, and a tone of the utterance; and 

the observation of the scene of the dialogue includes one or more of an object present at the scene and a sound in the scene of the dialogue (“For example, the user's command may include at least one of a user's voice, a gesture, and a particular external appearance,” Samsung, para [0048]. A gesture and/or a particular external appearance represent objects present at the scene.).  
claim 10, CRM claim 10 and method claim 3 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 16, system claim 16 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 5, Samsung, as modified by Elson et al., discloses the method of claim 1, wherein the step of generating the response comprises: 

accessing a node command list corresponding to the current state of the dialogue (accessing a stored voice recognition list corresponding to the voice command – Samsung, para [0031]); 

determining a plurality of sub-nodes associated with the node (determining a list of commands related to the stored voice recognition list - Samsung, para [0031]); 

selecting a sub-node as the response from the plurality of sub-nodes as the response based on one or more criteria (the controller controls the processor to operate based on the control command information corresponding to the voice recognition command comprised in the stored voice recognition list - Samsung, para [0031]).  


As to claim 12, CRM claim 12 and method claim 5 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 18, system claim 18 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. 

Regarding claim 7, Samsung, as modified by Elson et al., discloses the method of claim 1, further comprising archiving data related to the sub- dialogue tree and the local dialogue manager (storing a voice recognition command list including a voice recognition command and corresponding control command information. the voice recognition command being among user's voice commands which have successfully been recognized a predetermined number of times or more (archived data); and transmitting the stored voice recognition command list to the display apparatus – Samsung, para [0029]).  

Samsung does not disclose data related to the sub-dialogue tree. 


As to claim 20, system claim 20 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. 

Claims 4, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20140092007, hereinafter referred to as Samsung, in view of US 20200012720, hereinafter referred to as Elson et al., and further in view of US 20110071830, hereinafter referred to as Kim et al.

Regarding claim 4, Samsung, as modified by Elson et al., discloses the method of claim 3, wherein 

the characterization of the observation of the user includes an estimated emotional state and/or an estimated intent of the user (Samsung, para [0070] and fig. 8 teaches estimated intent of the user.).

Samsung, though, does not disclose that the characterization of the observation of the scene includes a spatial relationship among different objects in the scene and an estimated type of the sound in the scene. 

Kim is cited to disclose a spatial relationship among different objects in the scene (“According to certain preferred embodiments of the present invention, the lip detector 210 provides an approximate position of the lips with respect to a mono image in a robust way in the daytime and nighttime by using LBP image conversion and Adaboost algorithm, suitably locates the overall position of the lips using an overall lip model, suitably detects the corners of the lips using a lip corner model, suitably performs precise fitting by setting the corner positions of the lips as the initial positions using the AAM lip model, and suitably provides the coordinates of the feature points as the initial position values of the lip tracker 230,” Kim et al., para [0066].) and an estimated type of the sound in the scene (“…a speech segment detector that suitably inputs frame data of a predetermined period into a neural net recognizer to determine whether the segment is a speech segment or a silence segment based on a series of lip model parameters obtained as the result of lip tracking on consecutive input images;” para [0013].). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Samsung, to include and the characterization of the observation of the scene includes a spatial relationship among different objects in the scene and an estimated type of the sound in the scene, as previously disclosed by Kim, in order to provide an improved speech recognition system that utilizes audio and video information to increase recognition accuracy.
As to claim 11, CRM claim 11 and method claim 4 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
claim 17, system claim 17 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. 

Claims 6, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20140092007, hereinafter referred to as Samsung, in view of US 20200012720, hereinafter referred to as Elson et al., and further in view of in view of US 20150039316, hereinafter referred to as GM.

Regarding claim 6, Samsung, as modified by Elson et al., discloses the method of claim 1, wherein the step of creating a sub-dialogue tree comprises: 

identifying a node in the dialogue tree that corresponds to the response (“The method also includes generating an annotation identifier for each node in the first annotation tree, the annotation identifiers being unique within the conversation identifier,” Elson et al., para [0005]. And, “The method may further comprise accessing the annotation records in response to a query and returning annotation records determined to be responsive to the query,” Elson et al., para [0006]. These two excerpts teach that the annotated (i.e., identified) node corresponds to a response.).

Neither Samsung nor Elson et al., though, disclose determining the portion of the dialogue tree with respect to the node based on parameters associated with the device; and generating the sub-dialogue tree based on the portion determined.



generating the sub-dialogue tree based on the portion determined (under the "destination" node, the context tree might include a "point of interest" node, an "enter address node", and so on – GM, para [0022]). It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have modified the disclosure of Samsung, to include a dialogue tree; creating a sub-dialogue tree based on the response and the dialogue tree, wherein the sub-dialogue tree corresponds to a portion of the dialogue tree, as previously disclosed by GM, in order to provide an improved hierarchical system for storing and organizing voice command controls and responses.
As to claim 13, CRM claim 13 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Samsung, para [0084] teaches CRM.
As to claim 19, system claim 19 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656